             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                      No. 4:17-CR-00291

                                               (Judge Brann)
      v.

NATHAN CROWDER,
MARKEESE ASKEW,
WAYNE DAVIDSON, and
RAYMOND HOWARD,

            Defendants.



                                  ORDER

     AND NOW, this 14th day of March 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Defendant Crowder’s Motion for Disclosure of Informants, November 30, 2018,

ECF No. 130, is DENIED.


                                         BY THE COURT:



                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
